Exhibit 10.38 SALE AGREEMENT dated as of December 1, 2016 between ENOVA INTERNATIONAL, INC.,as Seller, andEFR 2016-2, LLC,as Debtor Table of Contents Page ARTICLE I DEFINITIONS 1 Section 1.1 Definitions 1 ARTICLE II CONVEYANCE OF CONSUMER LOANS 1 Section 2.1 Conveyance of Consumer Loans 1 Section 2.2 Payment of Purchase Price and Acceptance by Debtor 3 Section 2.3 Transfers Intended as Sales 3 ARTICLE III THE CONSUMER LOANS 4 Section 3.1 Representations and Warranties of the Seller 4 Section 3.2 Repurchase Upon Breach 6 ARTICLE IV THE SELLER 6 Section 4.1 Representations of the Seller 6 Section 4.2 Additional Covenants 7 Section 4.3 Liability of the Seller; Indemnities 9 ARTICLE V MISCELLANEOUS 10 Section 5.1 Notices 10 Section 5.2 Prior Agreements Superseded 10 Section 5.3 Amendment 10 Section 5.4 Parties Bound 10 Section 5.5 Assignment 10 Section 5.6 Execution in Counterparts 11 Section 5.7 Severability of Provisions 11 Section 5.8 Further Instruments 11 Section 5.9 Governing Law 11 Section 5.10 Consent to Jurisdiction 11 Section 5.11 Waiver of Jury Trial 12 Section 5.12 Third-Party Beneficiaries 12 Section 5.13 Termination 13 EXHIBITS Exhibit A - Form of Consumer Loans Assignment i This SALE AGREEMENT, is entered into as of December 1, 2016 (as it may be amended, amended and restated, supplemented or otherwise modified from time to time in accordance with the terms hereof, this “Agreement”), by and between Enova International, Inc., a Delaware corporation, as Seller (the “Seller”), and EFR 2016-2, LLC, a Delaware limited liability company, as Debtor (the “Debtor”).
